UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6036



STANLEY HARVEY DAVIS,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA; ARTHUR F. BEELER,
Warden,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Malcolm J. Howard,
District Judge. (CA-04-246-5-H; CA-04-369-5-H)


Submitted:   July 27, 2005                 Decided:   August 2, 2005


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stanley Harvey Davis, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Stanley Harvey Davis, a federal prisoner, appeals the

district court’s order denying relief on his petitions filed under

28 U.S.C. § 2241 (2000).    We have reviewed the record and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Davis v. United States, Nos. CA-04-246-5-H;

CA-04-369-5-H (E.D.N.C. Sept. 28, 2004).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                                - 2 -